UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL GARCIA,
                                Petitioner,                           19-CV-10202 (CM)
                   -against-
                                                                   ORDER OF DISMISSAL
BRANDON SMITH,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner, currently incarcerated at Greene Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging his 2019 conviction in

the New York Supreme Court, New York County. Petitioner paid the relevant filing fee for this

action. For the reasons set forth below, the Court denies the petition without prejudice.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir.

2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret them

“to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original);

see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001). Nevertheless, a pro se litigant is not
exempt “from compliance with relevant rules of procedural and substantive law.” Triestman, 470

F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

                                          BACKGROUND

       Petitioner initially filed this petition in the United States District Court for the Northern

District of New York. On October 30, 2019, that Court transferred the petition to the Southern

District of New York. (ECF No. 2.)

       Petitioner asserts that on March 2, 2019,1 he was convicted of assault in the first degree

and conspiracy in the second degree. He appealed the conviction to the New York State Supreme

Court, Appellate Division, First Department, and the appeal remains pending.

                                           DISCUSSION

       Before a petitioner can seek federal habeas relief, § 2254 requires exhaustion of all

available state remedies. 28 U.S.C. § 2254(b); see Rose v. Lundy, 455 U.S. 509, 510 (1982). A

habeas petitioner “shall not be deemed to have exhausted the remedies available in the courts of

the State. . . if he has the right under the law of the State to raise, by any available procedure, the

question presented.” § 2254(c). In other words, if the State provides a procedure, a habeas

petitioner must take advantage of that procedure before coming to federal court. The state

judicial system must be given the first opportunity to review the errors raised by a petitioner

before this Court may review a petition for a writ of habeas corpus brought under § 2254. See

Cotto v. Herbert, 331 F.3d 217, 237 (2d Cir. 2003).

       In order to exhaust his claims for purpose of habeas corpus review, a petitioner must wait

for the Appellate Division to decide the outcome of his appeal. If the petitioner is adversely

affected by the court’s decision, he must seek leave to appeal to the New York Court of Appeals,

       1
        There is an inconsistency with the dates Petitioner provides. He asserts that he was
convicted on March 2, 2019, but that he was sentenced on May 3, 2018, before the conviction.
(See ECF No. 1.)
                                                   2
the highest state court. N.Y. Crim. P. L. § 460.20; see Bagley v. LaVallee, 332 F.2d 890, 892 (2d

Cir. 1964). If the petitioner files any N.Y. Crim. P. L. § 440.10 motions and/or other collateral

motions, he must completely exhaust the claims in those motions by seeking leave to appeal to

the New York State Supreme Court, Appellate Division. Ramos v. Walker, 88 F. Supp. 2d 233

(S.D.N.Y. 2000).

         Because Petitioner alleges that he has not fully exhausted his state court remedies, the

petition is denied as prematurely filed. After Petitioner has fully exhausted his state court

remedies to the Court of Appeals, he may file his habeas corpus petition in this Court.

                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to the Petitioner, and note service on the docket. The Petitioner’s application for a writ of

habeas corpus under 28 U.S.C. § 2254 is denied without prejudice.

         Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated:     November 12, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge



                                                  3
